         Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                                         Criminal No. 17-301




                                        OPINION

       Counsel for defendant David Francis ("Francis") filed a Motion for Release from

pretrial detention in the Allegheny County Jail ("ACJ") in light of the Covid-19 pandemic

(ECF No. 200). Francis seeks release because he has severe arthritis, Hepatitis C, needs a

second hip replacement and is 69 years old. The government filed an expedited response in

opposition to Francis's request to be released (ECF No. 202). For the reasons that follow,

Francis' motion will be denied.



Procedural History

       The applicable procedural history with respect to Francis’ detention is somewhat

convoluted. The government filed a criminal complaint and a request for detention in

October 2017. On October 11, 2017, Francis had a detention hearing before a magistrate

judge and was ordered detained (ECF No. 9). The order noted evidence that Francis’ drug

distribution led to overdoses and two deaths, his possession of bricks of heroin/fentanyl and
         Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 2 of 6



his extensive criminal history. The magistrate judge concluded Francis failed to overcome

the presumption that he posed a danger to the community. Francis appealed from the

detention order, but withdrew that appeal (ECF Nos. 11, 17). He sought a second detention

hearing before the magistrate judge, but his request was denied.

       On November 1, 2017, Francis was indicted by a federal grand jury. The original

indictment charged him with one count of possession with intent to distribute a quantity of

heroin on October 6, 2017 (ECF No. 14).

       On November 29, December 20, and December 27, 2017, a hearing on Francis’ appeal

of the detention order was held before this member of the court. Francis did not contest that

the rebuttable presumption of 18 U.S.C. § 3142(e) applies to this case. After de novo review and

considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the

hearings, the court found that the factors weighed strongly in favor of detention because no

condition or combination of conditions would reasonably assure the safety of the community

(ECF No. 46). In particular, the court was concerned that Francis posed as a drug treatment

provider as a cover for his illegal drug trafficking:

       The court is particularly troubled by the false use of what purports to be a business
       assisting in recovery to deceive the courts with respect to release of other
       defendants charged with drug related crimes and the use of those clients seeking
       and in need of recovery as clients for distribution of heroin, which has been tied to
       overdoses. On the record presented, the court is constrained to predict the
       defendant is likely to continue to traffic in drugs if released pending trial.

ECF No. 46 at 15. Although the court concluded that Francis did not pose a flight risk, it also

concluded that even without the statutory presumption, the government proved by clear and

convincing evidence that Francis posed a danger to the community.

       On February 28, 2018, a federal grand jury issued a superseding indictment. Francis

was charged with six crimes: (1) conspiracy to possess with intent to distribute and distribute

                                                2
         Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 3 of 6



100 grams or more of heroin, in violation of 21 U.S.C. § 846; (2) possession with intent to

distribute and distribution of heroin resulting in serious bodily injury, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C); (3) possession with intent to distribute and distribution of

fentanyl resulting in serious bodily injury, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C); (4) possession with intent to distribute and distribution of fentanyl, in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); (5) possession with intent to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and (6) possession with intent to

distribute fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (ECF No. 76).

There have been numerous extensions of time agreed upon by the parties, with the stated

objective of a resolution prior to trial. Pretrial motions are now due on June 1, 2020.




Legal Analysis

       In his pending motion, Francis does not contest that he is lawfully detained under the

provisions of 18 U.S.C. § 3142. Instead, Francis seeks relief under 18 U.S.C. § 3145(b). His

reliance on that statute is misplaced. Section 3145(b) provides for review if a defendant “is

ordered detained by a magistrate judge, or by a person other than a judge of a court having

original jurisdiction over the offense.” 18 U.S.C. § 3145(b) (emphasis added). In this case,

Francis already exercised his right to appeal the magistrate judge’s detention order and had a

de novo hearing before this member of the court having original jurisdiction over the offense.

He is not entitled to further relief under § 3145(b).

       The court has also evaluated Francis’ request under the provision of the Bail Reform

Act governing temporary release, which states in pertinent part: "[t]he judicial officer may, by

subsequent order, permit the temporary release of the person, in the custody of a United States


                                                  3
         Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 4 of 6



Marshal or another appropriate person, to the extent that the judicial officer determines such

release to be necessary for preparation of the person's defense or for another compelling

reason." 18 U.S.C. § 3142(i) (emphasis added). The court is unaware of any authority that

provides a defendant with a right to a hearing. The court is able to resolve the motion without

a hearing or oral argument.

       Francis contends that he is at much graver risk of contracting Covid-19 at ACJ

than if released to home confinement. He argues he is particularly vulnerable in that he

is 69 years old, suffers from severe arthritis and Hepatitis C, and needs a second hip

replacement. In addition, Francis's counsel appears to question the ACJ's ability to

accommodate confidential attorney-client communications. Francis argues that these

changed circumstances require his immediate release. Francis points to the pretrial

services report in 2017, which recommended release, and contends that he does not pose

“safety of the community” concerns because his offenses are non-violent.

       In opposing the motion, the government acknowledges that four prisoners and

one staff member at ACJ, as of April 15, 2020, had been diagnosed with Covid-19. The

government maintains, however, that Francis poses a serious danger to the community,

if released, which outweighs any incremental risk of contracting Covid-19 he faces if he

remains detained at ACJ. In addition to the evidence considered by the court in the

previous detention hearings, the government points to Counts 2 and 3 of the superseding

indictment, which charge Francis with drug distribution resulting in “serious bodily

injury” to three victims, as evidence of the danger posed by Francis’ release. The

government points out that Francis’ home and business were the locations from which

he engaged in the conduct leading to the pending criminal charges and notes the



                                                 4
           Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 5 of 6



increased burden of supervision during the Covid-19 pandemic that his release would

impose on the pretrial services officers.

         The court recognizes the potential for Francis's exposure to the Covid-19 virus at the

Allegheny County Jail ("ACJ"). Unfortunately, that potential exists anywhere in the

community. As explained in detail by the government in its response, the ACJ, along with this

court and other local authorities, have taken the necessary steps and precautions to help stop the

spread of the COVID-19 virus amongst the population of Allegheny County, including those

individuals detained in the ACJ. Additionally, there is no indication that Francis' medical needs

are not being addressed at the ACJ; in fact, he is seemingly receiving appropriate medical care.

While the court is sympathetic to Francis' age1, medical concerns2 and claims regarding

possible complications caused by Covid-19, he, however, did not point to any contact he had

with any affected individuals. Speculation concerning possible future conditions does not

constitute a "compelling reason" for temporary release. In other words, Francis's current

arguments for release do not outweigh the factors considered by the court in ordering his

detention.

         With respect to defense counsel's general concerns about being able to communicate with

Francis, the court is confident that ACJ officials will respect the privileged nature of attorney-

client telephone calls and facilitate viable methods of communication. Pretrial motions are not

due until June 2020, and the United States District Court for the Western District of



1
  The Centers for Disease Control cautions that individuals over 65 years old are at greater risk for severe illness
from Covid-19. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
2
  The court is not aware of any information indicating that arthritis, Hepatitis C or need for a hip replacement pose
any increased risk of contracting Covid-19, unless a person has other underlying conditions such as hypertension,
cardiovascular disease or diabetes. https://www.arthritis.org/about-us/news-and-updates/coronavirus-and-arthritis-
what-you-need-to-know; https://www.worldhepatitisalliance.org/latest-news/infohep/3548676/coronavirus-covid-
19-sars-cov-2-and-viral-hepatitis-sources-information. Many elective surgeries, such as hip replacements, have
been postponed. https://hipknee.aahks.org/joint-care-at-home-during-covid-19/.

                                                           5
            Case 2:17-cr-00301-JFC Document 204 Filed 04/20/20 Page 6 of 6



Pennsylvania has already stated that "the period of time from March 13, 2020 to April 27, 2020

is considered to be excluded time in all criminal proceedings in this court pursuant to U.S.C. §

3161(h)(7)(A)." See Misc. No. 2:20-mc-394-MRH. This order was recently extended until June

12, 2020.    Misc. No. 2:20-mc-394-MRH (ECF No. 7). If requested, the court will consider

granting an additional extension of time for Francis's pretrial motions in light of the practical

difficulties caused by the pandemic.




Conclusion

       The court concludes that the order detaining Francis remains appropriate. Temporary

release of Francis is not warranted. The Motion for Release from pretrial detention in light of

the Covid-19 pandemic (ECF No. 200) will be DENIED.

             An appropriate order follows.



Dated: April 20, 2020



                                               /s/ Joy Flowers Conti
                                               Joy Flowers Conti
                                               Senior United States District Judge




                                                  6
